DISSENTING OPINION OP
PERRY, J.
The trial judge found, inter alia, that Chun Chee, the decedent, “while riding in an automobile on his way to collect an overdue account for his employers, Yee Wo Chan Company, was thrown or fell from the automobile into the street * ⅜ * receiving personal injuries from which he died the same- day.” There was absolutely no evidence before the court to support the finding that the deceased “was thrown or fell” from the automobile. The undisputed evidence and the only evidence was that, either by stepping over the rear door or by passing out through that door, he successfully reached the running-board of the machine and from that board deliberately stepped to the street while the machine was still in motion (although only at a moderate rate of speed), and *803that in so stepping off he missed his footing, fell to the ground and was killed. The ruling of the trial court that the injuries of the decedent “arose out of and in the course of his employment with Yee Wo Chan Company” undoubtedly was based upon its finding that the decedent “was thrown or fell” from the machine. The finding as made clearly was that the decedent left the automobile by accident and unintentionally, while pursuing Ms purpose to collect his employer’s bill in Manoa and if the finding had been supportable upon the evidence the ruling as made would have been correct that the injuries arose out of and in the course of the employment. It is clear that contributory negligence on the part of the decedent, if there was negligence on his part contributing to his falling or being thrown out of the automobile, would not be a defense to the present petitioner’s claim for compensation for the death.
But as above stated, the evidence did not permit of the finding as made. It required a finding that the decedent left the machine of his direct volition and not by accident. The missing of his foothold on the street when he reached it was by accident and perhaps was due to his' negligence but there again that mere negligence would not be a defense to the suit for compensation. A very different question, however, of fact mixed with law, arises at this point as to whether the injury and the death arose out of the employment. In leaving the automobile, was the decedent still intending to proceed to Manoa to collect his employer’s bill or was he thereby abandoning that intention? The evidence of Eahele, the driver of the machine, was that at the corner of King and Maunakea streets “I picked him up on the car and he asked me to give Mm a ride to Circle lane, ⅞ * s for the purpose of getting his car, then from there he would go to collect a bill at Manoa.” It was certainly possible for the trial court to *804find upon this evidence that in starting upon the ride in this machine at King and Maunakea streets the decedent intended to go to Circle lane, to there get his employer’s automobile and then from that point to proceed to Manoa to collect the bill. It was also easily permissible for the court to infer from that evidence that Kahele undertook, with the decedent’s knowledge, to take the decedent on that trip to Circle lane. At this juncture it is claimed that, it appearing from the evidence that in entering upon this trip in this automobile the decedent intended to go to Manoa for the purpose stated, there is a presumption that that intention continued. It is true that an intention once shown to exist is presumed to continue but there are limitations to this rule or theory. One of them is that the preexisting intention is presumed to continue only for that length of time during which such intentions ordinarily continue in view of the particular surrounding circumstances. Another is that the presumption is not conclusive but is rebuttable and that it may be rebutted either by express evidence to the contrary or by evidence susceptible of an inference to the contrary.
“When the existence of an object, condition, quality, or tendency at a given time is in issue, the prior existence of it is in human experience some indication of its probable persistence or continuance at a later period. The degree of probability of this continuance depends on the chances of intervening circumstances having occurred to bring the existence to an end. The possibility of such circumstances will depend almost entirely on the nature of the specific thing whose existence is in issue and the particular circumstances affecting it in the case in hand. That a soap-bubble was in existence half-an-hour ago affords no inference at all that it is in existence now; that Mt. Everest was in existence ten years ago is strong evidence that it exists yet; whether the fact of a tree’s existence a year ago will indicate its continued existence today will vary according to the nature of the tree and the con*805ditions of life in the region. So far, then, as the interval of time is concerned, no fixed rnle can be laid down; the nature of the thing and the circumstances of the particular case must control.” 1 Wigmore on Evidence, Sec. 437.
Between the extremes, mentioned by the author, of the soap-bubble and the huge mountain, many things, conditions and qualities can be imagined of varying degrees of probability of endurance; and just in the measure that this quality of endurance becomes less, so also the weight to be given to the supposition or presumption of continued existence is entitled to less weight.
“Proof of the existence at a particular time of a fact of a continuous nature gives rise to an inference, within logical limits” (underscoring mine) “that it exists at a subsequent time.” 22 O. J. 86.
“When the existence of a * * ⅞ state of things is once established by proof, the law presumes that the ⅜ state of things continues to exist as before, until the contrary is shown, or until a different presumption is raised from the nature of the subject in question.” 10 E. O. L. 872.
“That no fixed rule can be prescribed as to the time or the conditions within which a prior or subsequent existence is evidential, is sufficiently illustrated by the precedents, from which it is impossible (and rightly so) to draw a general rule.” 1 Wigmore on Evidence, Sec. 437.
Conceding then the general rule that there is a presumption of continued existence of an intention, subject to the limitations above mentioned and perhaps others, the question as to what weight shall be given to that presumption in a particular case or as to whether the presumption shall be indulged in at all under the circumstances of a particular case because of the lapse of time and without any other apparently rebutting circumstances or as to whether other circumstances or evidence in the case sufficiently rebut- this presumption or *806show that the intention once existing no longer exists, is one for the trial court to determine if the evidence permits of more than one conclusion of fact. “The matter should be left entirely to the court’s discretion.” 1 Wigmore on Evidence, Sec. 437, quoted with approval in National Bank v. Benson, 33 S. D. 399, 405. “It is a matter resting largely in the discretion of the trial court whether and to what extent the presumption of the continuance of existing conditions should be entertained.” 22 C. J. 87. In the case at bar it was legally possible for the court to find upon the evidence that not only did the decedent ash Kahele “to give him a ride to Circle lane” but also that Kahele acquiesced in giving him a ride to Circle lane and that the decedent was immediately made aware of that acquiescence, in other words, it was possible for the trial court to have found upon the evidence that the decedent in starting upon the ride believed that Kahele in driving the machine was then and there taking him to Circle lane and further to find that at no time prior to the injuries did Kahele withdraw that acquiescence or inform the decedent of any change of purpose on Ms (Kahele’s) part. We have then the case of a man who starts out intending to collect a bill at Manoa, enjoying a free ride at the hands of a friend in a comfortable and ordinarily speedy automobile and who, while the driver is proceeding along one of two equally available routes to Circle lane (the route along Nuuanu and Beretania was not any longer than the route along King and Punchbowl, and, referring to the nature of the highway, was at least equally comfortable.), without a word of warning to his friend, the driver, deliberately leaves the machine. Is not this evidence and are not these facts susceptible of the inference of fact that in so leaving the machine the decedent was abandoning his original intention to proceed to Manoa to collect the bill? In my opinion it certainly is suscep-*807tibie of that inference. To my mind it is easily the stronger inference of the two possible inferences, for I appreciate that the facts are susceptible also of the inference that in so leaving the automobile the decedent was adhering to his intention of going to Manoa for the purpose stated and was merely altering his mode of travel. Can it not be argued with force that there is no probability that this man surrendered his free, comfortable and speedy method of transportation by automobile in order to walk the whole distance to Circle lane or in order to proceed by the much slower method of street-car travel with the added possibility and perhaps probability of an enforced wait of as mnch as ten minutes for the next street-car to come along or, let it be even considered, in order to proceed by another automobile? It seems to me that such an argument is not only legally permissible under the circumstances but that it is more forceful than the argument that the stepping off from the automobile was purely for the purpose of altering the method of travel while still adhering to the intention to go to Manoa.
The trial judge having made a finding of fact which is not supported by any evidence and it being a material finding and no finding having been made by the-trial judge concerning abandonment or non-abandonment of intention to collect the bill, upon or with reference to the only fact permitted by the evidence of the decedent’s having of his own volition left the automobile, the case ought, in my opinion, to be remanded to the trial judge in order to permit him to make a finding upon this disputed and material issue of fact (whether with or without permission to both parties to introduce further evidence is something which it would be unprofitable to now discuss in view of the opinion of the majority that the judgment must be affirmed). It is not competent for this court in such a case as this to pass upon issues of fact where the evidence *808permits of more than one inference being drawn from other facts proven. That power and that duty rest with the trial court. The statute (R. L. Sec. 2880) requiring the trial court in a jury-waived case to render its decision, both as to the facts and the law, in writing and to state its reasons therefor, was intended to meet just such a situation as this where the trial court makes non-supportable findings of fact upon material points and does not make findings of fact upon other material points upon disputed evidence or inferences. Without that statute it might have been necessary for the appellate court in such a case as this to indulge in the presumption that the judgment appealed from was correct and therefore to indulge in the further presumption, in reality unfounded, that all findings of fact were made which ought to have been made in order to support the judgment rendered. Under the present statute such an unfortunate result need not occur.
The judgment appealed from ought to he set aside and the cause remanded to the trial court for further proceedings not inconsistent with these views.